                                                   EXHIBIT I
Case 18-14820-CMA   Doc 96-9   Filed 09/13/19   Ent. 09/13/19 18:05:36   Pg. 1 of 11
                   First American Title Insurance Company
                                 MORTGAGE SOLUTIONS DIVISION
                          3 FIRST AMERICAN WAY, SANTA ANA, CA 92707



NOVEMBER 1, 2018




ANTHONY S. WISEN, ESQ.
1752 NW MARKET ST., #709
SEATTLE, WA 98107
ATTN: ANTHONY S. WISEN
REFERENCE: HAYAT SINDI/EL-MOSLIMANY
OUR ORDER NUMBER: 8746032



THE ITEMS ENCLOSED WERE PREPARED FOR THE SOLE USE OF THE HEREIN-NAMED TRUSTEE. THESE ITEMS SHOULD
NOT BE RELIED UPON BY ANY THIRD PARTY AS A CONDITION OF TITLE.




First American Title Insurance Company
Mortgage Solutions Division



MARIE CRUZ
TITLE OFFICER
PH: 714-250-4433
FX: 714-800-7866
ENCLOSURE




    Case 18-14820-CMA       Doc 96-9    Filed 09/13/19   Ent. 09/13/19 18:05:36    Pg. 2 of 11
                           LITIGATION                   GUARANTEE
SUBJECT TO THE LIMITATIONS CONTAINED HEREIN, THE EXCLUSIONS FROM COVERAGE, THE LIMITS OF LIABILITY AND
OTHER PROVISIONS OF THE CONDITIONS AND STIPULATIONS HERETO ANNEXED AND MADE A PART OF THIS GUARANTEE.


                          First American Title Insurance Company
                             a California corporation, herein called the Company
                                              GUARANTEES
the Assured named in Schedule A against loss not exceeding the liability amount stated in Schedule A which the
Assured shall sustain by reason of any incorrectness in the assurance which the Company hereby gives that,
according to the public records, as of Date of Guarantee shown in Schedule A:
1.     The title to the herein described estate or interest is vested in the vestee named in Schedule A.
2.     Except for the matters shown in Schedule B, there are no defects, liens, encumbrances or other matters
       affecting title to the estate or interest in the land shown in Schedule A, which matters are not necessarily
       shown in the order of their priority.
3.     a) The current interest holders claiming some right, title or interest by reason of the matters shown in
       Part II of Schedule B are as shown therein. The vestee named in Schedule A and parties claiming to have
       some right, title or interest by reason of the matters shown in Part II of Schedule B may be necessary
       parties defendant in an action, the nature of which is referred to in Schedule A.
       b) The current interest holders claiming some right, title or interest by reason of the matters shown in
       Part I of Schedule B may also be necessary parties defendant in an action, the nature of which is referred
       to in Schedule A. However, no assurance is given hereby as to those current interest holders.
4.     The return addresses for mailing after recording, if any, as shown on each and every document referred to
       in Part II of Schedule B by specific recording information, and as shown on the document(s) vesting title
       as shown in Schedule A are as shown in Schedule C.
5.     Any failure by the foreclosing Trustee or Beneficiary to comply with the requirements of a County or
       City Ordinance, if any, as it pertains to the maintenance of the property described herein, prior to or
       during the foreclosure process.
THIS LITIGATION GUARANTEE IS FURNISHED SOLELY FOR THE PURPOSE OF FACILITATING THE FILING OF THE ACTION
REFERRED TO IN SCHEDULE A. IT SHALL NOT BE USED OR RELIED UPON FOR ANY OTHER PURPOSE.


First American Title Insurance Company
BY      PARKER S. KENNEDY - PRESIDENT


BY     MARIE CRUZ
       ASSISTANT SECRETARY
       TITLE OFFICER
       PH: 714-250-4433
       FX: 714-800-7866




     Case 18-14820-CMA             Doc 96-9      Filed 09/13/19      Ent. 09/13/19 18:05:36         Pg. 3 of 11
                                                                   ORDER NO: 8746032
                                                                   REFERENCE NO: HAYAT SINDI
                                                                   TITLE OFFICER: MARIE CRUZ
                                                                   PRODUCT TYPE: LITIGATION GUARANTEE

                                            SCHEDULE A

LIABILITY:     $1,200,000.00                                                          FEE:   $2735.00

1.     NAME OF ASSURED:


       HAYAT SINDI


2.     DATE OF GUARANTEE:


       OCTOBER 22, 2018 AT 7:30 A.M.


3.     THIS LITIGATION GUARANTEE IS FURNISHED SOLELY FOR THE PURPOSE OF FACILITATING THE FILING OF
       AN ACTION TO:


       RESIDENTIAL FORECLOSURE UNDER WRIT OF EXECUTION

4.     THE ESTATE OR INTEREST IN THE LAND WHICH IS COVERED BY THIS GUARANTEE IS:


       A FEE


5.     TITLE TO THE ESTATE OR INTEREST IN THE LAND IS VESTED IN:


       ANN PAXTON EL-MOSLIMANY AN UNMARRIED WOMAN AND SAMIA EL-MOSLIMANY, A
       MARRIED PERSON AS HER SEPARATE ESTATE


6.     THE LAND REFERRED TO IN THIS GUARANTEE IS DESCRIBED AS FOLLOWS:


       (SEE ATTACHED EXHIBIT "A")




                                                PAGE 1
     Case 18-14820-CMA         Doc 96-9    Filed 09/13/19     Ent. 09/13/19 18:05:36     Pg. 4 of 11
                                                                      ORDER NO: 8746032
                                                                      REFERENCE NO: HAYAT SINDI
                                                                      TITLE OFFICER: MARIE CRUZ
                                                                      PRODUCT TYPE: LITIGATION GUARANTEE


                                                EXHIBIT A

THE LAND REFERRED TO IN THIS GUARANTEE IS SITUATED IN THE STATE   OF WASHINGTON, COUNTY OF KING, CITY
OF BURIEN, AND IS DESCRIBED AS FOLLOWS:

LOT 12 OF SEAHURST-WEST, AS PER PLAT RECORDED IN VOLUME 80 OF PLATS, PAGE 45, RECORDS OF
KING COUNTY AUDITOR;
SITUATE IN THE CITY OF BURIEN, COUNTY OF KING, STATE OF WASHINGTON.




                                                   PAGE 2
     Case 18-14820-CMA          Doc 96-9     Filed 09/13/19        Ent. 09/13/19 18:05:36   Pg. 5 of 11
                                                        ORDER NO: 8746032
                                                        REFERENCE NO: HAYAT SINDI
                                                        TITLE OFFICER: MARIE CRUZ
                                                        PRODUCT TYPE: LITIGATION GUARANTEE




                                 *********


                               WARNING
       "THE MAP ATTACHED HERETO MAY OR MAY NOT BE A SURVEY OF THE LAND DEPICTED
       THEREON. YOU SHOULD NOT RELY UPON IT FOR ANY PURPOSE OTHER THAN
       ORIENTATION TO THE GENERAL LOCATION OF THE PARCEL OR PARCELS DEPICTED.
       FIRST AMERICAN EXPRESSLY DISCLAIMS ANY LIABILITY FOR ALLEGED LOSS OR
       DAMAGE WHICH MAY RESULT FROM RELIANCE UPON THIS MAP."




                                 *********




                                       PAGE 3
Case 18-14820-CMA     Doc 96-9    Filed 09/13/19    Ent. 09/13/19 18:05:36        Pg. 6 of 11
                                                                 ORDER NO: 8746032
                                                                 REFERENCE NO: HAYAT SINDI
                                                                 TITLE OFFICER: MARIE CRUZ
                                                                 PRODUCT TYPE: LITIGATION GUARANTEE


                                         SCHEDULE B

DEFECTS, LIENS, ENCUMBRANCES OR OTHER MATTERS AFFECTING TITLE:


PART I:


1. LIABILITY FOR ASSESSMENT(S) AND/OR PERSONAL PROPERTY TAXES, IF ANY.
2. GENERAL AND SPECIAL TAXES FOR THE CALENDAR YEAR 2019, A LIEN NOT YET DUE OR PAYABLE.
3. GENERAL TAXES FOR THE YEAR 2018 WHICH HAVE BEEN PAID.
AMOUNT:             $14,373.71
TAX ACCOUNT NO.:    763800-0120-00
LAND:               $187,000.00
IMPROVEMENT:        $849,000.00
4. ANY AND ALL OFFERS OF DEDICATION, CONDITIONS, RESTRICTIONS, EASEMENTS,
FENCELINE/BOUNDARY DISCREPANCIES, NOTES AND/OR PROVISIONS SHOWN OR DISCLOSED BY THE
FILED OR RECORDED MAP REFERRED TO IN THE LEGAL DESCRIPTION.
5. RESERVATIONS AND EXCEPTIONS, INCLUDING THE TERMS AND CONDITIONS THEREOF:
RESERVING: MINERALS.
RESERVED BY:        STATE OF WASHINGTON
RECORDED:           UNDISCLOSED
RECORDING NO.:      INSTRUMENT NO. 2430231
6. COVENANTS, CONDITIONS, RESTRICTIONS AND/OR EASEMENTS; BUT DELETING ANY COVENANT,
CONDITION OR RESTRICTION INDICATING A PREFERENCE, LIMITATION OR DISCRIMINATION BASED ON
RACE, COLOR, RELIGION, SEX, HANDICAP, FAMILY STATUS, OR NATIONAL ORIGIN TO THE EXTENT SUCH
COVENANTS, CONDITIONS OR RESTRICTIONS VIOLATE 42 USC 3604(C).
RECORDED:            AUGUST 16, 1966
RECORDED NO.(S):     INSTRUMENT NO. 6069776
7. AN EASEMENT, INCLUDING TERMS AND CONDITIONS CONTAINED THEREIN, RECORDED JANUARY 05,
1967 AS INSTRUMENT NO. 6125695 OF OFFICIAL RECORDS.
FOR:                CITY OF SEATTLE
IN FAVOR OF:        AN UNDERGROUND ELECTRIC TRANSMISSION AND/OR
                    DISTRIBUTION SYSTEM
AFFECTS:            AS DESCRIBED THEREIN
8. AN EASEMENT, INCLUDING TERMS AND CONDITIONS CONTAINED THEREIN, RECORDED SEPTEMBER
14, 1981 AS INSTRUMENT NO. 8109140574 OF OFFICIAL RECORDS.
FOR:                 SEWER MAINS AND TEMPORARY CONSTRUCTION
                     EASEMENTS
IN FAVOR OF:         SOUTHWEST SUBURBAN SEWER DISTRICT
AFFECTS:             AS DESCRIBED THEREIN
9. A RECORD OF SURVEY RECORDED JUNE 19, 2002 UNDER RECORDING NO. INSTRUMENT NO.
20020619900017.
10. THE TERMS AND PROVISIONS CONTAINED IN THE DOCUMENT ENTITLED "QUIT CLAIM AND
EASEMENT FOR WATER UTILITIES", RECORDED FEBRUARY 14, 2003, AS INSTRUMENT NO.
20030214000918 OF OFFICIAL RECORDS.
11. THE TERMS AND PROVISIONS CONTAINED IN THE DOCUMENT ENTITLED "CRITICAL AREAS NOTICE
AND HOLD HARMLESS AGREEMENT", RECORDED JULY 17, 2006, AS INSTRUMENT NO. 20060717000859
OF OFFICIAL RECORDS.




                                             PAGE 4
    Case 18-14820-CMA       Doc 96-9    Filed 09/13/19    Ent. 09/13/19 18:05:36       Pg. 7 of 11
                                                          ORDER NO: 8746032
                                                          REFERENCE NO: HAYAT SINDI
                                                          TITLE OFFICER: MARIE CRUZ
                                                          PRODUCT TYPE: LITIGATION GUARANTEE


12. COVENANTS, CONDITIONS, RESTRICTIONS AND/OR EASEMENTS; BUT DELETING ANY COVENANT,
CONDITION OR RESTRICTION INDICATING A PREFERENCE, LIMITATION OR DISCRIMINATION BASED ON
RACE, COLOR, RELIGION, SEX, HANDICAP, FAMILY STATUS, OR NATIONAL ORIGIN TO THE EXTENT SUCH
COVENANTS, CONDITIONS OR RESTRICTIONS VIOLATE 42 USC 3604(C).
RECORDED:            DECEMBER 07, 2006
RECORDED NO.(S):     INSTRUMENT NO. 20061207001407
13. A DEED OF TRUST TO SECURE ANY ORIGINAL INDEBTEDNESS OF $485,000.00, AND ANY OTHER
AMOUNTS OR OBLIGATIONS SECURED THEREBY, RECORDED FEBRUARY 22, 2011 AS INSTRUMENT NO.
20110222000401 OF OFFICIAL RECORDS.
DATED:                 FEBRUARY 10, 2011
GRANTOR:               ANN PAXTON EL-MOSLIMANY, UNMARRIED, SAMIA
                       EL-MOSLIMANY & FOUAD MOHAMMED-AMIN AL-DEHLAWI,
                       WIFE&HUSBAND
TRUSTEE:               WASHINGTON SERVICES, INC., A WASHINGTON
                       CORPORATION
BENEFICIARY:           WASHINGTON FEDERAL SAVINGS
14. A DEED OF TRUST TO SECURE ANY ORIGINAL INDEBTEDNESS OF $346,666.00, AND ANY OTHER
AMOUNTS OR OBLIGATIONS SECURED THEREBY, RECORDED NOVEMBER 07, 2016 AS INSTRUMENT NO.
20161107000004 OF OFFICIAL RECORDS.
DATED:                 NOVEMBER 04, 2016
GRANTOR:               SAMIA EL-MOSLIMANY AND ANN PAXTON EL-MOSLIMANY
TRUSTEE:               LAW OFFICES OF JOHN G. LLEWELLYN, PLLC
BENEFICIARY:           AZIZA M. YOUSEF
15. A DOCUMENT ENTITLED "NOTICE OF JUDGMENT LIEN AGAINST HOMESTEAD PROPERTY"
RECORDED FEBRUARY 27, 2017 AS INSTRUMENT NO. 20170227001230 OF OFFICIAL RECORDS.
16. PROVISIONS OF THE ARTICLES OF INCORPORATION AND BY-LAWS OF SEAHURST WEST
HOMEOWNERS' ASSOCIATION, AND ANY TAX, FEE, ASSESSMENTS OR CHARGES AS MAY BE LEVIED BY
SAID ASSOCIATION.




                                          PAGE 5
    Case 18-14820-CMA     Doc 96-9    Filed 09/13/19   Ent. 09/13/19 18:05:36   Pg. 8 of 11
                                                       ORDER NO: 8746032
                                                       REFERENCE NO: HAYAT SINDI
                                                       TITLE OFFICER: MARIE CRUZ
                                                       PRODUCT TYPE: LITIGATION GUARANTEE



PART II:

1. A JUDGMENT
IN FAVOR OF:     HAYAT SINDI
AGAINST:         SAMIA EL-MOSLIMANY AND ANN EL-MOSLIMANY
AMOUNT:          $1,899,628.88 PLUS INTEREST, COSTS AND FEES,
                 IF ANY
FILED:           SEPTEMBER 07, 2018
JUDGMENT NO.:    NOT SET OUT
CAUSE NO.:       18-2-22410-1 KNT
RECORDED:        SEPTEMBER 25, 2018 AS RECORDING NO. INSTRUMENT NO. 20180925000965




                                       PAGE 6
    Case 18-14820-CMA   Doc 96-9   Filed 09/13/19   Ent. 09/13/19 18:05:36   Pg. 9 of 11
                                                            ORDER NO: 8746032
                                                            REFERENCE NO: HAYAT SINDI
                                                            TITLE OFFICER: MARIE CRUZ
                                                            PRODUCT TYPE: LITIGATION GUARANTEE



                                        SCHEDULE C

                                        ADDRESSES




ANN PAXTON EL-MOSLIMANY
2655 SW 151ST PL
BURIEN WA 98166-1638
(SCHEDULE A, VESTEE)
SAMIA EL-MOSLIMANY
2655 SW 151ST PL
BURIEN WA 98166-1638
(SCHEDULE A, VESTEE)
SAMIA EL-MOSLIMANY
2655 SW 151ST PL
SEATTLE WA 98166
(SCHEDULE A, VESTEE)
WASHINGTON FEDERAL SAVINGS
C/O MAGNOLIA OFFICE
3219 W MCGRAW ST
SEATTLE WA 98199-3207
(SCHEDULE B, PART I, ITEM #13)
WASHINGTON FEDERAL SAVINGS
425 PIKE STREET
SEATTLE WA 98101
(SCHEDULE B, PART I, ITEM #13)
AZIZA M. YOUSEF
C/O LAW OFFICES OF JOHN G. LLEWELLYN, PLLC
4847 CALIFORNIA AVE. SW, SUITE 100
SEATTLE WA 98116
(SCHEDULE B, PART I, ITEM #14)
AZIZA M. YOUSEF
P.O. BOX 54301
RIYADH 11415 SAUDI ARABIA
(SCHEDULE B, PART I, ITEM #14)
HAYAT SINDI
DAVID RICH ET AL TODD AND WELD, LLP
ONE FEDERAL STREET, 27TH FLOOR
BOSTON MA 02110
(SCHEDULE B, PART I, ITEM #15)
HAYAT SINDI C/O LAW OFFICES OF ANTHONY S. WISEN, PLLC
ATTN: ANTHONY S. WISEN, ESQ.
1752 NW MARKET ST., # 709
SEATTLE WA 98107
(SCHEDULE B, PART II, ITEM #1)
SEAHURST WEST HOMEOWNERS' ASSOCIATION
(WE ARE UNABLE TO LOCATE AN ADDRESS THROUGH AVAILABLE
RESOURCES, PLEASE CONTACT YOUR TITLE OFFICER)
(HOMEOWNERS ASSOCIATION)




                                             PAGE 7
   Case 18-14820-CMA        Doc 96-9   Filed 09/13/19   Ent. 09/13/19 18:05:36   Pg. 10 of 11
                                                       ORDER NO: 8746032
                                                       REFERENCE NO: HAYAT SINDI
                                                       TITLE OFFICER: MARIE CRUZ
                                                       PRODUCT TYPE: LITIGATION GUARANTEE


CURRENT OCCUPANT
2655 SW 151ST PL
BURIEN WA 98166-1638
(CURRENT OCCUPANT)




                                       PAGE 8
   Case 18-14820-CMA   Doc 96-9   Filed 09/13/19   Ent. 09/13/19 18:05:36   Pg. 11 of 11
